Title: Thomas Johnson to James Madison, 17 November 1830
From: Johnson, Thomas
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                 Novbr. 17th. 1830
                            
                        
                        
                        Several of the members of my Class, and one or two individuals of Charlottesville, have requested me to
                            deliver some instructions on the Principles of Dentistry; and I have determined to do so,
                            unless, the measure is opposed by yourself or the other members of the Executive Committee. The compensation which I am to
                            receive is only $10, each, which will not much exceed the actual expense I shall incur.
                        I feel solicitous to direct the attention of the intelligent members of our profession to a branch of surgery
                            which is at present almost exclusively in the hands of ignorant itinerants. Another object with me in giving a course of
                            dental instruction, is, to afford all the aid in my power to several members of my Class who intend pursuing dentistry as
                            a profession, and who have resorted to this University to study it in a scientific manner; and this I could not do,
                            unless, at least ten individuals would form themselves into a Class.
                        I should have applied to the Board of Visitors, at the last session of the Board, for permission to take
                            private pupils, had not a Member told me that he thought I could do so without an application.
                            Yours very sincerely
                        
                            
                                Th: Johnson
                            
                        
                    